Order of peremptory mandamus, reversed on the law, without costs, and petition dismissed, without costs. Memorandum. The position of special officer which the respondent occupied was abolished by act of the board of supervisors. If this act of the board of supervisors is a legislative act, as seems to be conceded by the petitioner, it is not open to attack in this proceeding. (Kittinger v. Buffalo Traction Co., 160 N. Y. 377.) If it is construed to be an administrative act, it is not open to attack because the board of supervisors is not a party to this proceeding. We are constrained, therefore, to reverse the order and dismiss the proceeding. All concur. (The order directed petitioner’s reinstatement as special officer.) Present — Sears, P. J., Bdgcomb, Thompson, Crosby and Lewis, Jj.